UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2013 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 001-07791 72-1424200 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1615 Poydras Street New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(504) 582-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. On January 28, 2013, McMoRan Exploration Co. (McMoRan) completed the sale of certain properties in the Breton Sound area to Century Exploration New Orleans, LLC (Century). Consideration consisted of the assumption of related abandonment obligations by Century of approximately $4.6 million and payment by McMoRan to Century of $0.6 million in cash (the Century Sale). The Century Sale properties represented approximately two percent of McMoRan’s total average daily production for the fourth quarter of 2012 and less than one percent of McMoRan’s total estimated reserves at June 30, 2012.Independent reserve engineers’ estimates of proved reserves for the Century Sale properties at June 30, 2012 totaled approximately 35,300 barrels of oil and 0.7 billion cubic feet of natural gas (0.9 billion cubic feet of natural gas equivalents). As of June 30, 2012 the estimated present value of future net cash flows discounted at 10 percent(PV-10) for the Century Sale properties was negative. The Century Sale was effective October 1, 2012. In addition, on January 17, 2013, McMoRan completed the sale of the Laphroaig field to Energy XXI Onshore, LLC (EXXI) for cash consideration, after closing adjustments, of $80.0 million and the assumption of approximately $0.6 million of related abandonment obligations (the Laphroaig Sale). The Laphroaig field represented approximately 10 percent of McMoRan’s total average daily production for the fourth quarter of 2012 and four percent of McMoRan’s total estimated reserves at June 30, 2012.Independent reserve engineers’ estimates of proved reserves for the Laphroaig field at June 30, 2012 totaled approximately 103,000 barrels of oil and 8.9 billion cubic feet of natural gas (9.5 billion cubic feet of natural gas equivalents) with comparable year-end 2012 reserves not expected to be materially different. The Laphroaig Sale was effective January 1, 2013. Previously, on November 13, 2012, McMoRan completed the sale of a package of Gulf of Mexico traditional shelf oil and gas properties in the Eugene Island area to Arena Energy, LP (Arena), and on October 2, 2012, McMoRan completed the sale of three Gulf of Mexico shelf oil and gas properties in the West Delta and Mississippi Canyon areas to Renaissance Offshore, LLC (Renaissance) (collectively, the Previous Transactions). The combined net cash proceeds from the Previous Transactions (after closing adjustments) totaled $55.9 million and reclamation obligations assumed by the purchasers totaled $45.6 million. Independent reserve engineers’ estimates of proved reserves for the Previous Transactions at June 30, 2012 totaled approximately 1,487 barrels of oil and 13.7 billion cubic feet of natural gas (22.6 billion cubic feet of natural gas equivalents). The combined net cash proceeds from the Century Sale, the Laphroaig Sale and the Previous Transactions after closing adjustments totaled $135.3 million. McMoRan recorded net gains totaling approximately $39.7 million in the fourth quarter of 2012 in connection with the Previous Transactions and expects to record gains totaling approximately $76.6 million, in the aggregate, in the first quarter of 2013 in connection with the Century Sale and the Laphroaig Sales. Pursuant to Items 2.01 and 9.01, the required pro forma financial information for the property sales to Century, EXXI, Arena and Renaissance is set forth below under Item 9.01. Item 9.01Financial Statements and Exhibits. (b) Pro Forma Financial Information. The unaudited pro forma condensed consolidated financial statements and accompanying notes of McMoRan as of and for the nine months ended September 30, 2012 and for the year ended December 31, 2011 that give effect to the dispositions of assets to Century, EXXI, Arena and Renaissance described therein are attached hereto as Exhibit 99.1 and are incorporated by reference in this Item 9.01. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McMoRan Exploration Co. By: /s/Nancy D. Parmelee Nancy D. Parmelee Senior Vice President, Chief Financial Officer and Secretary (authorized signatory and Principal Financial Officer) Date:February 1, 2013 McMoRan Exploration Co. Exhibit Index Exhibit Number Unaudited pro forma condensed consolidated financial statements and accompanying notes of McMoRan Exploration Co. as of and for the nine months ended September 30, 2012 and for the year ended December 31, 2011.
